IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0394
                             Filed February 11, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOHN LEE HARRIS III,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Douglas F. Staskal,

Judge.



       John Lee Harris III appeals the sentence imposed upon resentencing

following his conviction for first-degree murder. AFFIRMED.



       William Bushell of Bushell Law Firm, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, John P. Sarcone, County Attorney, and Jeffrey Noble, Assistant County

Attorney, for appellee.



       Considered by Vaitheswaran, P.J., Tabor, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


SCOTT, S.J.

       John Lee Harris III appeals the sentence imposed upon resentencing

following his conviction for first-degree murder. Harris was a juvenile at the time

of the offense and was originally sentenced to life in prison without parole.

Following the Supreme Court’s pronouncement in Miller v. Alabama, 132 S. Ct.
2455, 2463 (2012) (holding mandatory life-without-parole sentences for juveniles

violate the Eighth Amendment of the United States Constitution), Harris moved to

correct his illegal sentence.

       The resentencing hearing was held on February 24, 2014. The State

sought a sentence of life in prison with the possibility of parole. Through his

attorney, Harris asked that he be sentenced to life in prison with the immediate

possibility of parole. Harris was then given the opportunity to personally address

the court but declined. The district court resentenced Harris to life in prison with

immediate parole eligibility, and a written order memorializing the sentence was

entered the same day. Harris filed his notice of appeal on March 14, 2014.

       While this appeal was pending, our supreme court entered its ruling in

State v. Lyle, 854 N.W.2d 378 (Iowa 2014). The Lyle court held that a mandatory

minimum sentencing schema violates article I, section 17 of the Iowa Constitution

when applied in cases involving juveniles. 854 N.W.2d at 402. While the court is

not prohibited from imposing a minimum sentence, it must use its discretion to

consider youth and its attendant circumstances as a mitigating factor. Id. at 404.

Before imposing a minimum sentence, the court must first determine that the

following factors warrant a minimum period of incarceration without parole:
                                             3


         (1) the age of the offender and the features of youthful behavior,
         such as “immaturity, impetuosity, and failure to appreciate risks and
         consequences”; (2) the particular “family and home environment”
         that surround the youth; (3) the circumstances of the particular
         crime and all circumstances relating to youth that may have played
         a role in the commission of the crime; (4) the challenges for
         youthful offenders in navigating through the criminal process; and
         (5) the possibility of rehabilitation and the capacity for change.

Id. at 404 n.10. Harris asks us to vacate the resentencing order because the

district court failed to conduct this analysis.

         In resentencing Harris, and at the request of both Harris and the State, the

district court did not impose a minimum sentence. Accordingly, the court was not

required to perform a Lyle analysis to determine the necessity of a minimum

sentence and failure to do so is not a basis for vacating the resentencing order.

We affirm the order sentencing Harris to life in prison with immediate parole

eligibility. 1

         AFFIRMED.




1
   On February 4, 2015, after this appeal was submitted and transferred to this court
pursuant to Iowa Rule of Appellate Procedure 6.1101(1), Harris filed a pro se pleading
expanding on the arguments presented by his counsel on appeal. Because the time for
filing a pro se brief had passed, see Iowa R. App. P. 6.901(2), we will not consider it with
this appeal.